Citation Nr: 0116514	
Decision Date: 06/18/01    Archive Date: 06/26/01

DOCKET NO.  00-19 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date earlier than April 27, 1999 
for service connection for profound bilateral sensorineural 
hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from December 1950 to 
September 1954.

Initially, the Board of Veterans' Appeals (Board) notes that 
statements of the veteran and his representative can be 
construed as a claim for clear and unmistakable error (CUE) 
with respect to the rating decisions of December 1960 and 
August 1989.  However, since such a claim has not been 
adjudicated by the regional office (RO), it is not a subject 
for current appellate review and is referred to the RO for 
appropriate adjudication.  While the Board is mindful of the 
fact that this claim arguably overlaps with the subject 
matter of the current appeal, the Board finds that the 
overlap is not significant enough to warrant the assumption 
of jurisdiction of the veteran's CUE claim at this time on 
the basis that it is inextricably intertwined.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  In this regard, the Board 
also observes that there is no obvious benefit served by 
finding the two issues to be inextricably intertwined since 
to do so would not necessarily result in any conservation of 
judicial time and resources. 


FINDINGS OF FACT

1.  An application to reopen a claim for service connection 
for profound bilateral sensorineural hearing loss was 
received on April 27, 1999.

2.  The veteran's claim for service connection for profound 
bilateral sensorineural hearing loss was granted by a rating 
decision in July 1999, effective from April 27, 1999.





CONCLUSION OF LAW

The criteria for an effective date earlier than April 27, 
1999, for a grant of service connection for profound 
bilateral sensorineural hearing loss have not been met.  
38 U.S.C.A. § 5110 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The Board first finds that the issue of entitlement to an 
earlier effective date for the grant of service connection 
for profound bilateral sensorineural hearing loss has already 
been developed within the guidelines established by the 
recently enacted Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to be codified 
at 38 U.S.C. § 5103A) (VCAA).  There is no indication in the 
record that there are any outstanding pertinent documents or 
records from any source that are not currently of record, and 
the Board is satisfied that the veteran has been placed on 
notice of the applicable regulations governing the assignment 
of effective dates and that remand for further notice of 
these provisions would be an unnecessary waste of appellate 
time and resources.  Finally, the Board would note that the 
VCAA is arguably not even applicable to the instant claim as 
the law and not the facts are ultimately determinative as to 
the outcome in this matter, and since no reasonable 
possibility exists on this record that any assistance would 
aid in the establishment of entitlement.

The applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  For direct service 
connection for disability compensation, the effective date is 
the day following separation from service or date entitlement 
arose if the claim is received within 1 year after separation 
from service; otherwise, date of receipt of the claim or date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b)(2)(i).  

When new and material evidence (other than service department 
records) is received after a final disallowance, the 
effective date of the grant of service connection will be the 
date of receipt of the new claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(q)(1)(ii) 
(2000).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs (VA), from a claimant, his or 
her duly authorized representative, a Member of Congress, or 
some person acting as next friend of a claimant may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within 1 year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155 (2000).  A 
report of examination or hospitalization which meets certain 
requirements will be accepted as an informal claim for 
benefits if the report relates to a disability which may 
establish entitlement.  Once a formal claim is allowed, such 
a report may be accepted as an informal claim.  38 C.F.R. § 
3.157(a) (2000).  Such informal claim, however, may only be 
accepted once a formal claim for compensation has been 
allowed or disallowed for the reason that the service- 
connected disability is not compensable in degree.  38 C.F.R. 
§ 3.157(b).

Following notification of an initial review and adverse 
determination by the RO, a notice of disagreement must be 
filed within one year from the date of notification thereof; 
otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 3.104(a); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Following the timely filing of a notice of disagreement, the 
RO shall prepare and issue a statement of the case, after 
which the claimant will be afforded a period of sixty days to 
file the formal appeal.  38 U.S.C.A. § 7105.  Except in the 
case of simultaneously contested claims, a substantive appeal 
must be filed within 60 days from the date that the agency of 
original jurisdiction mails the statement of the case to the 
appellant, or within the remainder of the 1-year period from 
the date of mailing of the notification of the determination 
being appealed, whichever period ends later.  38 C.F.R. 
§ 20.302(b) (2000).

In Evans v. Brown, 9 Vet. App. 273, 285 (1996), the United 
States Court of Appeals for Veterans Claims (previously known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court") held that "in order to 
reopen a previously and finally disallowed claim . . . there 
must be 'new and material evidence presented or secured' . . 
. since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits."

The veteran was separated from active service in September 
1954, and he first sought service connection for bilateral 
hearing loss in a claim received on August 25, 1960.  This is 
the earliest date from which the veteran asserts that service 
connection for bilateral hearing loss is warranted.

A December 1960 rating decision denied service connection for 
defective hearing, finding that defective hearing was not 
shown in service and because a compensable evaluation of less 
than 10 percent was first manifest on examination of the ears 
on July 21, 1955.

Thereafter, the veteran filed his first application to reopen 
the claim for service connection for bilateral hearing loss 
in March 1989, providing additional July 1955 examination 
records, and additional relevant treatment records for the 
period of November 1972 to July 1988.  An August 1989 rating 
decision again denied the claim, finding that the July 1955 
audiological examination did not establish that hearing loss 
occurred in service or was of a compensable degree within one 
year of discharge from service.

The veteran submitted an August 1989 audiological examination 
report with his January 1990 notice of disagreement, and the 
RO issued a statement of the case in February 1990.  While 
the veteran then requested an extension in which to file his 
substantive appeal in April 1990, he was informed by the RO 
in June 1990 that he already had until August 18, 1990 in 
which to file his appeal.  The record does not reflect that 
the veteran ever filed a timely substantive appeal to the 
rating decision of August 1989.

The record does reflect a February 1994 congressional inquiry 
which included a January 1994 fact sheet supplied by the 
veteran that indicated he was seeking his congressman's 
assistance in obtaining benefits for acute hearing loss 
related to the Korean War.  A February 15, 1994 notice from 
the RO to the veteran's congressman provides information 
about the procedural history of the case and indicates that 
the veteran could reopen his claim with new and material 
medical evidence that would show that his hearing loss was 
service connected and that it had increased in severity so as 
to be compensable.

Following his filing of a second application to reopen on 
April 27, 1999, the veteran was furnished with a 
comprehensive VA audiological examination in June 1999, at 
which time a VA examiner reviewed the results from the 
private audiological results of July 1955, and noted that 
these results revealed a mild to profound sensorineural 
hearing loss bilaterally, consistent with noise exposure.  In 
his assessment, the examiner commented that the veteran's 
hearing loss was due to significant noise exposure 
encountered while in the military service.

A July 1999 rating decision granted service connection for 
profound bilateral sensorineural hearing loss, and assigned a 
30 percent evaluation, effective from April 27, 1999, the 
date the veteran's reopened claim was received at the RO.

At the veteran's hearing before a Member of the Board in 
January 2001, the veteran testified that he pursued service 
connection for defective hearing several times over the years 
(transcript (T.) at pp. 6-7).  The first claim was filed in 
1960 (T. at p. 7).  In 1960, he had furnished an audiogram 
that had been conducted within a year after discharge from 
the service (T. at p. 7).  Service connection was still 
denied (T. at p. 7).  He did not appeal the 1960 rating 
decision (T. at p. 8).  The 1960 and 1989 decisions were 
acknowledged by the veteran's representative as final 
decisions (T. at p. 9).


II.  Analysis

The Board has reviewed the evidence of record and first notes 
that except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim or claim reopened after final disallowance will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  It is further 
provided that when new and material evidence (other than 
service department records) is received after a final 
disallowance, the effective date of the grant of service 
connection will be the date of receipt of the new claim or 
the date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(q)(1)(ii).  

Consequently, since the Board can find no basis to conclude 
otherwise, the effective date of the grant of service 
connection for profound bilateral sensorineural hearing is 
April 27, 1999, the date of receipt of the veteran's claim to 
reopen after the final disallowance by the RO in August 1989.

While the Board has considered whether the January 1994 
congressional inquiry might constitute an informal claim and 
thus entitle the veteran to an earlier effective date under 
38 C.F.R. § 3.155(a) (2000), the evidence does not support 
such a finding.  More specifically, at the time of the 
congressional inquiry, the veteran's claim could only be 
reopened with submission of new and material evidence, and no 
such evidence was provided with the congressional inquiry.  
Thus, it may not be deemed a claim for VA purposes.  
Consequently, when the RO responded to the congressional 
inquiry, it did not do so on the basis that an informal claim 
had been submitted because such had not been the case.  
Instead, pursuant to 38 C.F.R. § 3.109 (2000), the RO 
properly notified the veteran's congressman of what was 
necessary to complete the application process, and when no 
evidence had been submitted within one year of the date of 
notification, the VA was precluded from making any payment by 
reason of that incomplete application.  

It should also be noted that under 38 C.F.R. § 3.158(a) 
(2000), where evidence requested in connection with an 
original claim, a claim for increase or to reopen or for the 
purpose of determining continued entitlement is not furnished 
within one year after the date of request, the claim will be 
considered abandoned.  After the expiration of one year, 
further action will not be taken unless a new claim is 
received.  Should the right to benefits be finally 
established, compensation based on such evidence shall 
commence not earlier than the date of filing of the new 
claim.  38 C.F.R. § 3.158(a).



ORDER

Entitlement to an effective date earlier than April 27, 1999 
for the grant of service connection for profound bilateral 
sensorineural hearing loss is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

